Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Fallon on 2/16/21.

The application has been amended as follows: 
Claim 8: Please delete “claim 44” in line 1 and replace with “claim 45”
Claim 45: Please delete “circuiry” in line 9 and replace  with “circuitry”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4, 8, 9, 12, 13, 15-17, 20, 23, 25, and 43-45 are allowable over the prior art.  As to claims 1 and 45, the closest prior art is found on record in the previous office action over Renshaw (US 20180295722).  Renshaw is directed to a device having a tin film element electrically connected with metal through vias in a dielectric layer formed on an insulator (see Figure 1A and text as indicated in previous office action).  The prior art fails to teach a monolithically integrated device less than 50 microns thick having a polymer base with an oxide layer adhered to the base layer and epitaxial CMOS circuitry that does not exceed 200 nm in 
Though there exist secondary references (such as the cited Graham (US 201000221866)) which teach a microwire solar cell having a low production cost, a combination of such does not result in a device that meets all limitations of the instant claims with a reasonable expectation of success.  There are no other teachings that would have motivated a skilled artisan to modify the prior art of record to arrive at the instant invention without undue experimentation and/or improper hindsight.
Claims 2-4, 8, 9, 12, 13, 15-17, 20, 23, 25, and 43-44 depend from the parent claims and  are allowable, at least, for the reasons supplied above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726